Case 8:18-cv-02608-SDM-AAS Document 191 Filed 10/09/19 Page 1 of 26 PageID 5629




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

    HEALTHPLAN SERVICES, INC.,
          Plaintiff,
    v.
    RAKESH DIXIT, an individual, et al.,
    Defendants.
    ________________________________________/ CASE NO.: 8:18-cv-02608-SDM-AAS

    E-INTEGRATE, INC.,
          Counter-Plaintiff,
    v.
    HEALTHPLAN SERVICES, INC.,
    Counter-Defendant.
    ________________________________________/

                             JOINT NOTICE OF DISCOVERY ISSUES

           The parties, through their respective undersigned attorneys, hereby provide this Joint

    Notice of Discovery Issues pursuant to the Court’s Orders (ECF No. 141, “July 30th Order” and

    ECF No. 187), directing the parties to file a notice outlining outstanding discovery issues to be

    addressed at the October 16, 2019 hearing as well as setting forth the parties’ discovery plan for

    October and November, including scheduled depositions and remaining document productions and

    written discovery responses. The Court’s July 30th Order identified the following issues discussed

    at the July 29, 2019 hearing and to be resolved at the October 16, 2019 hearing:

               1. Dixit Defendants’ designation of permanent lead counsel by August 2, 2019;
               2. Dixit Defendants’ correction of Bates prefixes and numbers on documents
                  responsive to discovery requests by August 26, 2019;
               3. Dixit Defendants’ amendment of written responses and production of documents
                  responsive to Dixit Requests for Production Numbers 12, 17, 21, 24, 25, 26, 27, 30,
                  35, 38; Knowmentum Requests for Production Numbers 16, 21, 22, 30, 46, 48, 49,
                  58, 61; and Media Shark Requests for Production Numbers 21, 31, 59, 65, 68, 72
                  by August 26, 2019;
               4. Kutsomarkos Defendants’ identification by Bates numbers which documents are
                  responsive to which requests by August 26, 2019;



                                                    1
Case 8:18-cv-02608-SDM-AAS Document 191 Filed 10/09/19 Page 2 of 26 PageID 5630




               5. Kutsomarkos Defendants responses to discovery requests to reflect Shyamie
                  Dixit’s representations at the July 29th discovery conference by August 26, 2019;
               6. Defendant’s production of a privilege log if withholding a responsive document on
                  the basis of privilege or work product protection by September 9, 2019;
               7. Parties to provide most recent address or phone number, if known, for individuals
                  disclosed in a party’s initial disclosures by August 12, 2019;
               8. HealthPlan’s production of documents to Kutsomarkos Defendants’ Request for
                  Production Nos. 15, 17, 26 and 27 by August 26, 2019; and
               9. Dixit Defendants response to HealthPlan’s interrogatories by August 26, 2019.

           Additionally, the following pending motions (and corresponding oppositions) are before

    the Court, which the parties are ready to address the issues at the hearing: (1) D.E.160,

    HealthPlan’s Expedited Motion for a Protective Order Precluding Defendants From Disclosing

    Confidential Information of HealthPlan and Its Clients to Third Parties Without Giving HealthPlan

    Advance Notice and Opportunity to Object, and for Remedial Relief and D.E. 164, Defendants’

    Response in Opposition (2) D.E. 167, HealthPlan’s Motion for Protective Order Limiting

    Defendants From Taking Duplicative Depositions and D.E. 173, Defendants Response in

    Opposition; (3) D.E. 168, HealthPlan’s Motion for Sanctions for Violations of Court Order, and

    D.E. 184. Defendants’ Response in Opposition; (4) D.E. 170, Motion to Compel 2018 Version of

    HPS Software Code, and D.E. 183, HealthPlan’s Response in Opposition; (5) D.E. 190,

    HealthPlan’s Second Motion for Sanctions, Fees and Order to Show Cause Why Dixit Defendants

    Should Not Be Held In Contempt of Court Order. Accordingly, the parties states as follows:

    I.     PLAINTIFF’S DISCOVERY ISSUES

           Pursuant to the Court’s July 30th Order, Plaintiff HealthPlan Services, Inc. (“HealthPlan”)

    has attempted to resolve each of the discovery issues raised at the July 29, 2019 hearing. However,

    numerous discovery response and document production issues still remain with Defendants

    Rakesh Dixit (“Dixit”), Knowmentum, Inc. (“Knowmentum”) and Media Shark Productions, Inc.




                                                    2
Case 8:18-cv-02608-SDM-AAS Document 191 Filed 10/09/19 Page 3 of 26 PageID 5631




    (“Media Shark”) (collectively, “the Dixit Defendants”) and E-Integrate, Inc. (“E-Integrate”) and

    Feron Kutsomarkos (“Kutsomarkos”) (collectively, “the Kutsomarkos Defendants”).

       A. THE DIXIT DEFENDANTS

                   1. Dixit Defendants’ Initial Disclosures

           HealthPlan’s Position:

           Pursuant to paragraph 8 of the Court’s July 30th Order, if any party wanted an address or

    phone number of an individual listed on the opposing party’s Rule 26 disclosures, that party must

    request same from the opposing party by August 12, 2019, and the responding party was required

    to provide the most recent address or phone number, if known, of the requested individual(s) on

    August 19, 2019. See D.E. 141, ¶ 8. On July 31, 2019, counsel for HealthPlan requested from the

    Dixit Defendants all of the addresses and phone numbers for all of the individuals listed in the

    Dixit Defendants Rule 26 disclosures. See Plaintiff’s Exhibit A. The Dixit Defendants neither

    supplemented their Rule 26 disclosures to include any further contact information for the requested

    individuals nor provided any explanation for failing to do so. Given the months of continuous

    discovery and inexcusable failures, which have required that HealthPlan repeatedly and at great

    cost seek Court intervention multiple times, HealthPlan has moved for sanctions and fees pursuant

    to Rule 37. See D.E. 168 and 190.

           Dixit Defendants’ Position:

           Dixit Defendants are in the process of amending their initial disclosures under Rule 26 to

    comply with this Court’s Order. However, the additional information known to Dixit Defendants

    is minimal and would not impact HealthPlan’s ability to conduct discovery. Regardless, if

    HealthPlan determined that any missing information was important to HealthPlan’s discovery




                                                    3
Case 8:18-cv-02608-SDM-AAS Document 191 Filed 10/09/19 Page 4 of 26 PageID 5632




    efforts it could have contacted counsel for Dixit Defendants to request information known to Dixit

    Defendants. Yet, this never happened and HealthPlan has failed to identify how the failure to

    amend has impacted discovery in any way whatsoever. The Dixit Defendants intend to serve their

    amended initial disclosures prior to the October 16, 2019 hearing before the Court.

                     2. Dixit Defendants’ Document Production & Responses to Document
                        Requests

    HealthPlan’s Position:

                              a. Responses to Document Requests

            In short, the Dixit Defendants continue to ignore this Court’s July 30th Order to amend their

    responses to numerous discovery requests, not to mention Dixit Defendants’ discovery obligations,

    representations to counsel and written stipulations dating back months. The Dixit Defendants’

    discovery responses remain un-amended since May 31 and are grossly deficient. As provided in

    this Court’s July 30th Order, the Dixit Defendants were required to amend their document request

    responses by August 12, 2019 as follows: Rakesh Dixit to supplement responses to Requests for

    Production Nos. 12, 17, 21, 24, 25, 26, 27, 30, 34 and 38; Knowmentum to supplement responses

    to Requests for Production Nos. 16, 21, 22, 30, 46, 48, 49, 58, and 61; and Media Shark to

    supplement Requests for Production Nos. 21, 31, 59, 65, 68 and 72. 1

            On August 12, 2019, after months of delay, the Dixit Defendants requested an extension

    of time to supplement their responses through August 19, 2019 (which the Court granted even




    1
      HealthPlan had inadvertently included the original responses in the last Notice, ECF No. 123. The last amended
    responses, dated May 31, 2019, are attached as Plaintiff’s Exhibit B. The inadvertent inclusion of the previous
    responses made no real difference, however, as the amended responses remain grossly deficient. Indeed, despite the
    oversight, Dixit Defendants had agreed to serve second amended responses as discussed below.




                                                            4
Case 8:18-cv-02608-SDM-AAS Document 191 Filed 10/09/19 Page 5 of 26 PageID 5633




    though Dixit Defendants had not undertaken a proper meet/confer under L.R. 3.01(g)).

    Notwithstanding the extension, the Dixit Defendants have yet to supplement their responses.

           The Dixit Defendants continue to ignore discovery obligations ad infinitum while

    providing the same bad faith representations that the Dixit Defendants will supplement their

    responses at some undefined future time. For example, during a meet and confer between the

    parties on August 28, 2019 to discuss the late responses, counsel for the Dixit Defendants indicated

    that they would supplement the responses by August 30, 2019. At 11:59pm on August 30th,

    counsel for the Dixit Defendants sent an e-mail to counsel for HealthPlan indicating that

    supplementation of the responses would not be completed by the end of the day because he was ill

    but would continue to work and serve them the following day, August 31, 2019. See Plaintiff’s

    Exhibit C. The Dixit Defendants did not serve any supplemented responses that day, nor sent any

    follow up e-mail explaining its failure to do so. As a result, HealthPlan is in exactly the same

    position it was in at the July 30th hearing, some six weeks ago.      Dixit Defendants still fail to

    identify responsive documents, fail to identify whether documents are being withheld, assert

    boilerplate objections and have not been updated subsequent to multiple productions, thus making

    it impossible to know what has been produced and what has not, or what documents are responsive

    to HealthPlan’s Requests for Production.

           More recently, HealthPlan met and conferred with the Dixit Defendants to discuss their

    deficient responses to HealthPlan’s Second Set of Requests for Production. The Dixit Defendants

    agreed, at a minimum, to respond by October 8, 2019 regarding whether they would be amenable

    to withdrawing their boilerplate objections and amending same. At the time this Notice was filed,

    the Dixit Defendants failed to respond altogether on October 8th. Although this issue is not yet




                                                     5
Case 8:18-cv-02608-SDM-AAS Document 191 Filed 10/09/19 Page 6 of 26 PageID 5634




    before the Court, it highlights the Dixit Defendants’ pattern of dilatory discovery tactics, all to

    HealthPlan’s detriment.

           Given the months of continuous discovery and inexcusable failures, which have required

    that HealthPlan repeatedly and at great cost seek Court intervention multiple times, HealthPlan has

    moved for sanctions and fees pursuant to Rule 37. See D.E. 168 and 190.

                           b. Document Production

           Pursuant to Paragraph 2 of the Court’s July 30th Order, the Dixit Defendants were required

    to correct the Bates prefixes and numbers on documents responsive to HealthPlan’s discovery

    requests. The Dixit Defendants—after claiming they were heavily burdened with the process of

    correcting the Bates prefixes and numbers—produced less than 200 corrected Bates-numbered

    pages. Unfortunately, despite repeated requests by HealthPlan for compliance with this Court’s

    ESI Order, D.E. 105, the documents were not produced in compliance with the ESI Order. The

    produced documents are in a barely legible PDF format (rather than the required TIFF file format)

    and lack any metadata or load files. Paragraph 6 of the ESI Order specifically sets forth that “. . .

    all documents existing in electronic format shall be produced in native file format and/or Tagged

    Image File Format (TIFF, or .TIF) with load files. The Parties agree that the native files and/or

    TIFF plus load files should include, where applicable, all relevant metadata.” ESI Order, D.E.

    105. The repeated production of non-compliant PDFs without metadata is impeding HealthPlan’s

    review of documents and related investigation regarding their authenticity.

           Notwithstanding multiple prior meet and confer efforts, and that the ESI Order is in place

    and controls the manner in which documents are produced by the parties, the parties met and

    conferred on August 28, 2019 to discuss the production dispute. Counsel for the Dixit Defendants




                                                     6
Case 8:18-cv-02608-SDM-AAS Document 191 Filed 10/09/19 Page 7 of 26 PageID 5635




    took the position that they were not required to re-produce the documents in TIFF and load files

    pursuant to the ESI Order because the documents were initially produced before the ESI Order

    was entered, and the work of re-producing the documents in TIFF and load files with metadata

    was not necessary. 2 Counsel for HealthPlan explained that producing documents in TIFF and load

    files was always contemplated by the parties and even pointed counsel to an April 17, 2019 e-mail

    where the Dixit Defendants’ prior counsel, Justin Dees from the MacFarlane firm stipulated in

    writing to providing the document production in native or TIFF format with load files, along with

    metadata (as set forth in the proposed ESI Order) once the ESI Order was entered. See Plaintiff’s

    Exhibit D. Dixit Defendants’ counsel then claimed that the documents they produced were in

    hard copy/paper form and electronic documents are purportedly still in the possession of the

    MacFarlane firm.

           Also pursuant to paragraph 3 of the Court’s July 30th Order, the Dixit Defendants were

    required to provide HealthPlan with a reasonable estimate of the timeframe in which the Dixit

    Defendants will produce the remaining responsive documents. On August 26, 2019, counsel for


           2
             Defendant Media Shark also specifically claims it is not required to re-produce in TIFF
    and load files the documents that were originally produced by Kutsomarkos. As HealthPlan
    mentioned in the July 22, 2019 Joint Notice, Media Shark represented that documents previously
    produced by Feron Kutsomarkos—who supposedly is not represented by the same counsel as the
    Dixit Defendants—were produced by Media Shark, not Ms. Kutsomarkos. Media Shark has still
    not properly reproduced documents that were initially produced by Kutsomarkos, individually, but
    then Media Shark claimed were produced by Media Shark. The result of such a haphazard
    production is that it is impossible to decipher what documents are associated with which
    defendants. HealthPlan insists that Media Shark produce these documents Bates stamped in an
    orderly way that identifies the particular producing party for each document by October 30, 2019.
    Production of these documents in accordance with the ESI Order is essential for HealthPlan to
    have a reasonably usable format for reviewing and analyzing such documents. For example, TIFF
    plus load file contain essential information about each document, including but not limited to,
    where the document came from, where it resides, and pointers to associated metadata.




                                                   7
Case 8:18-cv-02608-SDM-AAS Document 191 Filed 10/09/19 Page 8 of 26 PageID 5636




    the Dixit Defendants represented that the “rolling production of documents will continue to be

    made to this folder.” See Plaintiff’s Exhibit E. However, other than one additional file uploaded

    on behalf of Rakesh Dixit on August 27, 2019 (which comprised a mere eighty (80) pages), no

    additional documents have been produced to date. Moreover, counsel for the Dixit Defendants

    also represented in the August 26th e-mail that “the next major production” would be completed

    by September 9th and “the final production” would be completed by September 16th. Id. Not

    surprisingly, the Dixit Defendants failed to make any additional productions on either of these

    dates. After the August 10th deposition of Knowmentum, counsel for Dixit Defendants refused to

    provide a date certain for completion of their production, or any justification for their months of

    delays.

              Given the months of continuous discovery and inexcusable failures, which have required

    that HealthPlan repeatedly and at great cost seek Court intervention multiple times, HealthPlan has

    moved for sanctions and fees pursuant to Rule 37. See D.E. 168 and 190.

              Dixit Defendants’ Position:

       The Dixit Defendants must supplement this Notice with their position as related to this section.

                         3. Dixit Defendants’ Responses to HealthPlan’s Interrogatories

              HealthPlan’s Position:

              The Dixit Defendants also failed to supplement their interrogatory responses. Pursuant to

    Paragraph 10 of the Court’s July 30th Order, the Dixit Defendants were required to respond to

    HealthPlan’s interrogatories by noon on August 26, 2019. Despite two separate hours long

    additional meet and confers to again discuss the Dixit Defendants’ deficient interrogatories – one

    on August 9, 2019 and another on August 19, 2019 – Dixit Defendants have refused to provide




                                                      8
Case 8:18-cv-02608-SDM-AAS Document 191 Filed 10/09/19 Page 9 of 26 PageID 5637




    good faith responses on fundamental interrogatories. In fact, after the parties’ meet and confer on

    August 19, 2019, HealthPlan agreed to a one-week extension to supplement the interrogatories to

    August 26, 2019 and another extension to August 30, 2019. Here again, the Dixit Defendants went

    silent—no responses and no explanation.

           Given the months of continuous discovery and inexcusable failures, which have required

    that HealthPlan repeatedly and at great cost seek Court intervention multiple times, HealthPlan has

    moved for sanctions and fees pursuant to Rule 37. See D.E. 168 and 190.

           Dixit Defendants’ Position:

       The Dixit Defendants must supplement this Notice with their position as related to this section.

                      4.   Dixit Defendants’ Privilege Log

           HealthPlan’s Position:

           The Dixit Defendants have also not provided a privilege log, as required by Paragraph 7 of

    the Court’s July 30th Order. See D.E. 141, ¶7. During the August 10th custodian deposition of

    Knowmentum, counsel for the Dixit Defendants advised that they would not produce a privilege

    log until discovery was complete and the responses to the requests for production were amended.

    Given the months of continuous discovery and inexcusable failures, which have required that

    HealthPlan repeatedly and at great cost seek Court intervention multiple times, HealthPlan has

    moved for sanctions and fees pursuant to Rule 37. See D.E. 168 and 190.

           Dixit Defendants’ Position:

       The Dixit Defendants must supplement this Notice with their position as related to this section.




                                                    9
Case 8:18-cv-02608-SDM-AAS Document 191 Filed 10/09/19 Page 10 of 26 PageID 5638




        B. THE KUTSOMARKOS DEFENDANTS

                      1. Kutsomarkos’ Failure to Preserve Documents and Surreptitious Laptop
                         Transfer to Rakesh Dixit

               HealthPlan’s Position:

               The records custodian deposition of Feron Kutsomarkos illuminated the Defendants’ gross

     mishandling of discoverable information, and efforts to circumvent discovery of such information

     from HealthPlan.       During the records custodian deposition of Feron Kutsomarkos, Ms.

     Kutsomarkos testified that she unilaterally and without supervision of counsel searched her own

     laptop for documents and emails responsive to HealthPlan’s discovery requests (See Plaintiff’s

     Exhibit F, Custodian Deposition of Feron Kutsomarkos dated September 11, 2019, 35:8-37:25);

     unilaterally converted the search results into PDFs in a manner that did not preserve metadata (Id.

     84:10-20 and 99:15-100:1); did not forensically or otherwise preserve the entire contents of the

     laptop (Id. 57:7-15); and approximately three months ago, transferred the laptop containing all

     native documents and e-mails belonging to her and Media Shark, to Rakesh Dixit (Id. 95:8-97:3).

     Kutsomarkos’ actions squarely violate her obligations to preserve evidence and take reasonable

     steps to search and produce documents. This Court consistently holds that a party “is under a duty

     to preserve [evidence] it knows, or reasonably should know, is relevant to [litigation or potential

     litigation].” Telectron, Inc. v. Overhead Door Corp., 116 F.R.D. 107, 127 (S.D. Fla. 1987). At the

     time Ms. Kutsomarkos transferred the laptop to Rakesh Dixit, she was fully apprised of her duty

     to preserve documents and knew that she had only preserved a fraction of the documents on the

     laptop.

               The Defendants cannot dispute that the laptop contained information that is crucial to

     establishing HealthPlan’s claims against all of the Defendants, especially Kutsomarkos and



                                                     10
Case 8:18-cv-02608-SDM-AAS Document 191 Filed 10/09/19 Page 11 of 26 PageID 5639




     Rakesh Dixit as individuals. In fact, at the custodian deposition of Rakesh Dixit, Mr. Dixit

     conceded the laptop may be a “gold mine” of documents in light of Ms. Kutsomarkos’ testimony

     about the laptop’s contents. Custodian Deposition of Rakesh Dixit dated September 11, 2019,

     36:15-22. See Plaintiff’s Exhibit G. The electronically stored information on the laptop, unless

     tampered with by Ms. Kutsomarkos or Rakesh Dixit, will provide evidence of Kutsomarkos’ and

     Media Shark’s documents and e-mails, when these documents were created and modified, by

     whom, and all other relevant metadata. Moreover, the laptop, according to Ms. Kutsomarkos’

     testimony, should contain all of the e-mails in native format, with all of the metadata preserved.

     This is particularly important because Kutsomarkos’ production of emails has been wholly without

     metadata.

            Ms. Kutsomarkos’ testimony is highly problematic for at least two reasons. First, she

     transferred the laptop to the defendant leading the effort to withhold documents and stymie

     discovery in this case. Second, her testimony directly exposed Rakesh Dixit’s perjury. In

     particular, Rakesh Dixit spent hours during his previous depositions denying that he had even a

     single computer other than his cell phone.           Not surprisingly, when confronted with Ms.

     Kutsomarkos’ admissions, Rakesh Dixit deigned ignorance about receiving the laptop and its

     whereabouts. Subsequently, on October 4, 2019, counsel for Rakesh Dixit represented in a

     telephonic meet and confer with counsel for HealthPlan that Mr. Dixit had the laptop, it was

     functional and they would perform their own search of it and produce responsive documents by

     October 11, 2019. Even so, counsel for Dixit admitted that he (i) has not seen the laptop; (ii) does

     not know what efforts anyone has taken to preserve/back-up the laptop; (iii) does not know whether

     the laptop is functional; (iv) does not know the physical location of the laptop or who owns the




                                                     11
Case 8:18-cv-02608-SDM-AAS Document 191 Filed 10/09/19 Page 12 of 26 PageID 5640




     laptop. Given Rakesh Dixit’s discovery misconduct to date, HealthPlan moves for an immediate

     inspection of the laptop whereby it is permitted to forensically image and search the laptop at the

     expense of the Defendants. To the extent Rakesh Dixit destroyed, damaged or “lost” the laptop,

     HealthPlan intends to move for appropriate sanctions against all the Defendants.

            Kutsomarkos’ Position:

            As a threshold matter, Kutsomarkos will produce a USB drive of the native files of the

     documents and emails she has already produced in response to HealthPlan’s discovery requests.

     Kutsomarkos has no net new documents nor additional documents to produce. As such, there is

     no need for inspections, sanctions, etc.

            HPS’s discovery requests, demands, motions, disparaging remarks, and defamatory

     rhetoric is a smokescreen for its own dilatory discovery tactics and abuses. For example, HPS

     demands Kutsomarkos’ emails, but it already has all of them in their systems … every single one

     of her emails. It is important to remember that on February 1, 2017, counsel for HPS and counsel

     for Dr. Michael Bojkovic surreptitiously entered into a “Common Interests Confidentiality

     Agreement” relating to the claims made in the State Action and then repeated in this federal action.

     However, Kutsomarkos was not terminated by HPS for more than one (1) year later, in May 2018.

     As such, HPS must have obtained, collected, and retained all of her emails from its systems before

     filing this lawsuit in October 2018; and, it refuses to produce them. For HPS to have done

     otherwise would be a “gross mishandling of discoverable information, and efforts to

     circumvent discovery of such information from” Defendants.




                                                     12
Case 8:18-cv-02608-SDM-AAS Document 191 Filed 10/09/19 Page 13 of 26 PageID 5641




            Clearly, HPS is hiding and refusing to produce documents and emails, and it has NOT

     produced a single document or email supporting any of its claims in this case. Specifically, the

     following is a summary of the “50,000” documents produced by HPS to date:

     PROD001 – HPS 1st Doc Prod 03-29-19 – Note: HPS frivolously marked every document
     “Attorneys’ Eyes Only” (“AEO”)

            HPS0000001 – HPS0026401 – marketing materials that do not support any HPS claims
            HPS0001262 – HPS0001410 – 2013-09 PWC HPS Financials, which were publicly
            disclosed in the BSC Lawsuit in California

     PROD002 (EI) – 3/19 – HPS reproduced EI’s documents and marked them all
     “Confidential” even though they are not confidential

     PROD003 (FK & EI) 4/19 – HPS reproduced EI’s, Media Shark’s and Kutsomarkos’
     documents and marked them all “Confidential” even though they are not confidential

     PROD004 - HPS 2nd Doc Prod 04-30-19 - Note: HPS frivolously marked every document AEO
             HPS0026402 – HPS0027392 – HPS MSAs and EI documents and information, pre-2014
             HPS0027393 – HPS0028388 – HPS and EI documents and agreements, pre-2014
             HPS0028389 – HPS0029386 – HPS and Ultramatics (“UM”) documents, pre-2014
             HPS0029387 – HPS0030376 – HPS documents and agreement with BSC, etc. (customers)
             HPS0030377 – HPS0031350 – HPS documents and agreement with CIGNA, etc., followed
     by irrelevant documents from the 2013 UM state court lawsuit
             HPS0031351 – HPS0031774 – irrelevant documents from the 2013 UM Lawsuit

     PROD005 - HPS 3rd Doc Prod - Note: HPS frivolously marked every document AEO
            HPS0031775 – HPS0032767 – irrelevant UM documents that predate the 2014 HPS-EI
     Consulting Agreement
            HPS0032768 – HPS0033758 – irrelevant UM documents that predate the 2014 HPS-EI
     Consulting Agreement
            HPS0033759 – HPS0034753 – irrelevant UM documents that predate the 2014 HPS-EI
     Consulting Agreement
            HPS0034754 – HPS0035744 – irrelevant UM documents that predate the 2014 HPS-EI
     Consulting Agreement
            HPS0035745 – HPS0036693 – irrelevant UM documents that predate the 2014 HPS-EI
     Consulting Agreement
            HPS0036694 – HPS0037674 – irrelevant UM documents that predate the 2014 HPS-EI
     Consulting Agreement
            HPS0037675 – HPS0037914 – irrelevant UM and MediaShark documents that predate the
     2014 HPS-EI Consulting Agreement




                                                   13
Case 8:18-cv-02608-SDM-AAS Document 191 Filed 10/09/19 Page 14 of 26 PageID 5642




     PROD006 - HPS 4th Doc Prod
         HPS0037915 – HPS0038014 – FL Sunbiz Documents for EAI, KnowMentum, and EI

     PROD007 - HPS 5th Doc Prod – Note: HPS frivolously marked documents AEO &
     Confidential
             HPS0038015 – HPS0038484 – HPS internal business documents and information not
     related to any of the claims in this action
             HPS0038485 – HPS0038978 – HPS and WIPRO documents and information not related
     to any of the claims in this action
             HPS0038979 – HPS0039318 – HPS 2014-15 IRS Returns that show huge losses, as already
     publicly disclosed in the BSC Lawsuit
             HPS0039319 – HPS0039810 – HPS 2016 IRS Returns that show huge losses, as already
     publicly disclosed in the BSC Lawsuit
             HPS0039811 – HPS0040368 – HPS 2017 IRS Returns that show huge losses, as already
     publicly disclosed in the BSC Lawsuit
             HPS0040369 – HPS0040481 – HPS 2013 IRS Returns that show huge losses, as already
     publicly disclosed in the BSC Lawsuit, then documents from the Bojkovic State Court Lawsuit
             HPS0040482 – HPS0041046 – Copies of HPS’s First Amended Complaint (“FAC”) and
     exhibits (i.e., no new documents or information)
             HPS0041047 – HPS0041160 – More copies of HPS’s FAC and exhibits (i.e., no new
     documents or information)
             HPS0041161 – HPS0041954 – More copies of HPS’s FAC and exhibits (i.e., no new
     documents or information)
             HPS0041955 – HPS0041962 – A Subpoena from the Bojkovic State Court Lawsuit
             HPS0041963 – HPS0042527 – More copies of HPS’s FAC and exhibits (i.e., no new
     documents or information)
             HPS0042528 – HPS0042641 – More copies of HPS’s FAC and exhibits (i.e., no new
     documents or information)
             HPS0042642 – HPS0043432 – More copies of HPS’s FAC and exhibits (i.e., no new
     documents or information)
             HPS0043433 – HPS0043916 – Goerge Durot’s Deposition Transcript from the Bojkovic
     State Court Lawsuit (i.e., no new documents or information)
             HPS0043917 – HPS0044290 – Goerge Durot’s Deposition Transcript from the Bojkovic
     State Court Lawsuit (i.e., no new documents or information)
             HPS0044291 – HPS0044758 – Kutsomarkos’ Deposition Transcript from the Bojkovic
     State Court Lawsuit (i.e., no new documents or information)
             HPS0044759 – HPS0045255 – Kutsomarkos’ and Bojkovic’s document and exhibit
     production from the Bojkovic State Court Lawsuit (i.e., no new documents or information)
             HPS0045256 – HPS0045485 – More copies from the 2013 UM lawsuit and MediaShark
     documents (i.e., no new documents or information)
             HPS0045486 – HPS0045874 – James Vertino’s Deposition Transcript from the Bojkovic
     State Court Lawsuit (i.e., no new documents or information)
             HPS0045875 – HPS0046442 – James Vertino’s Deposition Transcript from the Bojkovic
     State Court Lawsuit (i.e., no new documents or information)



                                                 14
Case 8:18-cv-02608-SDM-AAS Document 191 Filed 10/09/19 Page 15 of 26 PageID 5643




             HPS0046443 – HPS0046837 – James Vertino’s Deposition Transcript from the Bojkovic
     State Court Lawsuit (i.e., no new documents or information)
             HPS0046838 – HPS0047333 – Depositions, exhibits, and documents from Bojkovic
     Litigation (i.e., no new documents or information)
             HPS0047334 – HPS0047833 – More Depositions, exhibits, and documents from Bojkovic
     Litigation (i.e., no new documents or information)
             HPS0047834 – HPS0048276 – More Depositions, exhibits, and documents from Bojkovic
     Litigation (i.e., no new documents or information)
             HPS0048277 – HPS0048774 – More Depositions, exhibits, and documents from Bojkovic
     Litigation (i.e., no new documents or information)
             HPS0048775 – HPS0049144 – More Depositions, exhibits, and documents from Bojkovic
     Litigation (i.e., no new documents or information)
             HPS0049145 – HPS0049494 – More Depositions, exhibits, and documents from Bojkovic
     Litigation (i.e., no new documents or information)
             HPS0049495 – HPS0049931 – More Depositions, exhibits, and documents from Bojkovic
     Litigation (i.e., no new documents or information)
             HPS0049932 – HPS0050000 – More Depositions, exhibits, and documents from Bojkovic
     Litigation (i.e., no new documents or information)

            HPS cannot prove a single claim of its FAC based on those “50,000” documents. For

     example, HPS claimed the following in its FAC (Doc. No. 37, emphasis added):

                   64.    Likewise, Dixit, Kutsomarkos, Knowmentum and Media Shark
            copied, made derivative works of and displayed the HealthPlan videos, including
            the HCSC SLP Video Registration, the EMC Full Animation Registration, the
            Configurator Recording Registration, and the ServiceLink and Member Portal
            Video Registration (collectively, the “HealthPlan Copyrighted Videos”).

                    65.   Among other infringing conduct, Dixit, Kutsomarkos,
            Knowmentum, e-Integrate and Media Shark derived Fit system presentations
            (“Infringing Works”) directly from the HealthPlan Copyrighted Scripts and the
            HealthPlan Copyrighted Videos. A video of at least one of the Infringing Works
            is provided at Exhibit 8. Screenshots of the Infringing Works are depicted in
            Exhibits 3-6.

     HPS has not produced any videos or information in support of these allegations … not even the

     “HealthPlan videos.” It’s fair to assume that, after a year of litigation, HPS is purposefully

     preventing Defendants’ from comparing the HealthPlan videos to the Fit video.




                                                   15
Case 8:18-cv-02608-SDM-AAS Document 191 Filed 10/09/19 Page 16 of 26 PageID 5644




               As has been shown and described, HPS has not produced, and it refuses to produce, any

     documents, information, or emails in support of its claims or damages in this case. After one (1)

     year of litigation, HPS has not even produced a single email – Not one email! Instead, HPS

     seeks to strike the emails and documents Kutsomarkos has produced because, as HPS knows, those

     emails and documents exonerate her and eviscerate HPS claims and theories in this case.

               Kutsomarkos has produced all documents and information in her possession, custody, and

     control; and, she is ready to try this case before a jury. HPS cannot say the same.

                        2. Kutsomarkos Defendants’ Amended Responses to Document Requests

               Pursuant to the Court’s July 30th Order, the Kutsomarkos Defendants were required to

     amend their responses to HealthPlan’s document requests by identifying by Bates numbers which

     documents are responsive to which requests. See D.E. 141, ¶ 4. The Kutsomarkos Defendants

     amended their responses, but did not do so with enough specificity to direct HealthPlan to the

     responsive documents. For example, nearly all of the responses for which E-Integrate claims it

     produced responsive documents contain a broad Bates range of 65,000 documents (e.g.

     “EI0000001 – EI0065968”). This Bates range constitutes the entire production of documents that

     E-Integrate produced on March 15, 2019, with the exception of 22 documents. 3 HealthPlan spent

     considerable time and resources to providing E-Integrate with PDFs and a map of native

     documents and folders (as requested by E-Integrate) to aid in E-Integrate’s efforts in identifying

     by Bates numbers which are responsive to which requests. E-Integrate’s broad range of 65,000

     documents reveals that E-Integrate did not use, much less attempt to use, the PDF’s and map that

     HealthPlan provided. Instead, they tacitly disobeyed the Court’s July 30th Order by identifying all


     3
         E-Integrate’s March 15, 2019 production was Bates stamped as EI0000001-EI0065990.




                                                            16
Case 8:18-cv-02608-SDM-AAS Document 191 Filed 10/09/19 Page 17 of 26 PageID 5645




     documents as responsive to each request. As a result, HealthPlan requests that E-Integrate amend

     its responses again to provide particularized Bates numbers responsive to each document request.

            Similarly, Kutsomarkos also amended her responses to include a broad Bates range of

     documents. For example, nearly all of the responses for which Kutsomarkos claims it produced

     responsive documents contain a broad Bates range of 17,000 documents. This Bates range

     constitutes the entire production of documents that Kutsomarkos produced on March 15, 2019.

     However, as noted above in Section A.2.b, these documents apparently came from Media Shark,

     not Feron Kutsomarkos individually. HealthPlan requests this Court to require Media Shark and

     Kutsomarkos to identify which documents originate from which defendant, and to the extent any

     originate from Media Shark, to require Media Shark to reproduce such documents as noted above

     in Section A.2.b.

            Additionally, the Kutsomarkos Defendants object to several document requests on the basis

     of privilege, but have not yet produced a privilege log as ordered by the Court in the July 30th

     Order. See D.E. 141, ¶ 7. For example, the Kutsomarkos Defendants cite the attorney-client

     privilege and work product doctrine in the following responses: Kutsomarkos Request Nos. 71 &

     72 and E-Integrate Request Nos. 90 & 91. See Plaintiff’s Exhibit H.             The Kutsomarkos

     Defendants must produce to a HealthPlan a privilege log identifying which documents are being

     withheld as required in the Court’s July 30th Order.

            Kutsomarkos Defendants’ Position:

            Defendants have limited means and resources: E-Integrate has been out of business since

     HPS drove it out of business in 2014; and, Kutsomarkos is an individual of modest means; none

     of the Defendants have the luxury of, inter alia, the backing of investors that keep them afloat or




                                                     17
Case 8:18-cv-02608-SDM-AAS Document 191 Filed 10/09/19 Page 18 of 26 PageID 5646




     on life-support (despite losses) for pointless litigation like HPS. Defendants have done the best

     that they can do, no documents are being withheld by Defendants, and HPS’s discovery requests,

     demands, motions, disparaging remarks, and defamatory rhetoric is a smokescreen for its own

     dilatory discovery tactics and abuses described above and below.

     II.    DEFENDANTS’ DISCOVERY ISSUES

     Kutsomarkos Defendants’ Position:

            Defendants incorporate by reference all of HPS’s arguments above (against the

     Defendants), against HPS as if set forth herein:

            Attached as Defendants’ Exhibit A is, “HealthPlan Services, Inc.’s Amended

     Responses to Kutsomarkos’ and E-Integrate, Inc.’s First Request for Information and

     Documents.” HPS’s are deficient because, among other reasons to be discussed during the

     October 16 Hearing, HPS (i) used boilerplate objections, (ii) used broad Bates ranges without

     enough specificity to direct Defendants to the responsive documents, (iii) did not disclose or

     identify whether documents are being withheld, (iv) referred to emails that it failed and refuses to

     produce, and (v) produced an abusive amount of copies of the same documents or information.

            Attached as Defendants’ Exhibit B is, “HealthPlan Services, Inc.’s Amended

     Responses to Kutsomarkos’ and E-Integrate, Inc.’s Second Request for Information and

     Documents.” HPS’s are deficient because, among other reasons to be discussed during the

     October 16 Hearing, HPS (i) used boilerplate objections, (ii) used broad Bates ranges without

     enough specificity to direct Defendants to the responsive documents, (iii) did not disclose or

     identify whether documents are being withheld, (iv) referred to emails that it failed and refuses to

     produce, and (v) produced an abusive amount of copies of the same documents or information.




                                                        18
Case 8:18-cv-02608-SDM-AAS Document 191 Filed 10/09/19 Page 19 of 26 PageID 5647




            Attached as Defendants’ Exhibit C is, “HealthPlan Services, Inc.’s First Privilege

     Log.” HPS’s log ends in February 2017. However, attached as Defendants’ Exhibit D is,

     “Plaintiff’s Privilege Log,” from the Bojkovic State Court Lawsuit, and that plaintiff’s log

     between HPS and Bojkovic’s attorneys ends in February 2019. HPS got caught misrepresenting

     its privilege log in this action, and it should be sanctioned.

            Attached as Defendants’ Exhibit E is, “Defendants’ Second Amended List of Email

     Custodians and Search Terms,” served on July 2, 2019. As has been shown, HPS has not

     produced, and it refuses to produce, any documents, information, or emails in support of its claims

     or damages in this case. After one (1) year of litigation, HPS has not produced a single email!

            HealthPlan’s Position:

             The Kutsomarkos Defendants’ arguments above are wholly without merit for several

     reasons. First, this is the first time the Kutsomarkos Defendants are bringing to HealthPlan’s

     attention that it contends HealthPlan’s amended responses to E-Integrate and Kutsomarkos’ First

     and Second Requests for Production are deficient. Counsel for the Kutsomarkos Defendants have

     not met and conferred or even mentioned that it believes HealthPlan’s responses are deficient until

     the filing of this Notice.     Notably, the Kutsomarkos Defendants conclusorily allege that

     HealthPlan’s responses “(i) used boilerplate objections, (ii) used broad Bates ranges without

     enough specificity to direct Defendants to the responsive documents, (iii) did not disclose or

     identify whether documents are being withheld, (iv) referred to emails that it failed and refuses to

     produce, and (v) produced an abusive amount of copies of the same documents or information”

     without any support or further explanation. A cursory review of HealthPlan’s amended responses

     reveals that HealthPlan (1) provided specific objections to each and every Request for Production;




                                                       19
Case 8:18-cv-02608-SDM-AAS Document 191 Filed 10/09/19 Page 20 of 26 PageID 5648




     (2) referred to particularized Bates numbers and ranges; (3) clearly identified the Requests for

     which it was withholding documents (e.g. HealthPlan’s Responses to Second Request Nos. 18,

     19, 22, 28 and 29); (4) only referred to producing e-mails to the extent such e-mails and (5)

     produced documents that were responsive to E-Integrate and Kutsomarkos’ Requests for

     Production, and indicated as such.

            Second, this is first time the Kutsomarkos Defendants have raised any issue concerning the

     First Privilege Log that HealthPlan produced on June 17, 2019. After nearly three (3) months of

     silence, the Kutsomarkos Defendants are now purportedly taking issue with the First Privilege Log

     in this Notice for the first time. Such actions can only be construed as an attempt to distract the

     Court from the fact that the Kutsomarkos Defendants have failed to produce a privilege log

     altogether and are merely concocting discovery issues when none truthfully exist. As Defendants

     Exhibit E shows, HealthPlan produced a First Privilege Log on June 17th including all of the

     documents reviewed and designated as privileged at the time it was produced. By the very title,

     HealthPlan’s First Privilege Log is not final because production, including email production, is

     ongoing. Thus, HealthPlan will supplement its privilege log as additional productions are made

     and privileged documents are identified.

             Third, HealthPlan has not “refused to produce, any documents, information, or emails in

     support of its claims or damages in this case.” As HealthPlan has explained in detail in its

     document request responses, HealthPlan’s collection and review of responsive documents,

     including e-mails, is ongoing.       To date, HealthPlan has produced more than fifty-thousand

     (50,000) non-email documents responsive to E-Integrate and Kutsomarkos’ document requests.

     Although the Kutsomarkos Defendants complain in this Notice (for the first time), that the 50,000




                                                     20
Case 8:18-cv-02608-SDM-AAS Document 191 Filed 10/09/19 Page 21 of 26 PageID 5649




     non-email documents are not responsive to HealthPlan’s claims or defenses, the Kutsomarkos

     Defendants fail to appreciate that these documents are the very documents the Kutsomarkos

     Defendants asked for in their document requests. The Kutsomarkos Defendants’ bald accusations

     should be contrasted with HealthPlan’s responses to the Kutsomarkos Defendants’ Requests for

     Production which specifically identify the particular document or documents (by Bates number)

     responsive to each Request.

             As indicated above and in its amended document request responses, HealthPlan will

     continue its search and make a subsequent non-email document productions on or before October

     30, 2019. Regarding email production, HealthPlan and the Kutsomarkos Defendants’ counsel will

     work to reach agreement on custodians and discovery searches to be undertaken by HealthPlan

     pursuant to the ESI Order. HealthPlan is diligently collecting all emails for each custodian, which

     thus far totals nearly 3.5 million documents (comprising e-mails and attachments to such e-mails

     from Defendants’ specified time frame of January 1, 2013 to December 31, 2018). HealthPlan is

     completing its e-mail collection and keyword searches of such emails, which it anticipates will be

     completed in the next week. Once complete, HealthPlan will ask opposing counsel to engage in a

     good faith narrowing of the search terms for each custodian.




                                                     21
Case 8:18-cv-02608-SDM-AAS Document 191 Filed 10/09/19 Page 22 of 26 PageID 5650




     III.       THE PARTIES’ DISCOVERY PLAN

                Pursuant to the Court’s Orders [D.E. 141 and 187], the parties hereby submit their

     discovery plan for October and November.

     Deposition Schedule

     Thus far, the parties have worked diligently to schedule fact witness depositions and have agreed

     in principle as to the following depositions:

            •   Stephen Saft on November 12
            •   Jeffrey Bak on November 26
            •   Jim Vertino (December 3 – Tentative)

                The parties are also working to schedule the other fact witness depositions. To date, the

     parties have exchanged names of approximately 16 other deponents and agreed to exchange dates

     of availability in November or December for those deponents by October 10, 2019. Therefore, the

     parties will provide the Court with an update on the scheduling the other fact witness depositions

     at the October 16, 2019 hearing. Additionally, the resolution of HealthPlan’s pending Motion for

     Protective Order Limiting Defendants From Taking Duplicative Depositions, will facilitate the

     scheduling of remaining depositions.

     HealthPlan’s Discovery Plan

     HealthPlan submits the following discovery plan with respect to its remaining document

     productions, written discovery responses, and inspection.

                (1) Document Productions:

                To date, HealthPlan has produced more than fifty-thousand (50,000) non-email documents

       responsive to E-Integrate and Kutsomarkos’ document requests (Dixit Defendants have not




                                                       22
Case 8:18-cv-02608-SDM-AAS Document 191 Filed 10/09/19 Page 23 of 26 PageID 5651




      propounded any written discovery). There are a handful of requests for which HealthPlan’s

      search for responsive documents is still ongoing. For such requests, HealthPlan will continue its

      search and make a subsequent document production on or before October 30, 2019. Regarding

      email production, HealthPlan and the Kutsomarkos Defendants’ counsel are working to reach

      agreement on custodians and discovery searches to be undertaken by HealthPlan pursuant to the

      ESI Order. HealthPlan is diligently collecting the emails for each custodian, which thus far totals

      nearly 3.5 million documents (comprising e-mails and attachments to such e-mails from

      Defendants’ specified time frame of January 1, 2013 to December 31, 2018). HealthPlan is

      completing its e-mail collection and keyword searches of such emails, which it anticipates will

      be completed in the next week. Once complete, HealthPlan will ask opposing counsel to engage

      in a good faith narrowing of the search terms for each custodian.

                Written Discovery Responses:

            To date, HealthPlan does not have any outstanding discovery responses due to E-Integrate

     and Kutsomarkos (Dixit Defendants have not propounded any written discovery). Pursuant to the

     Federal Rules of Civil Procedure, this Court’s Local Rules and the Middle District of Florida

     Discovery Handbook, HealthPlan has amended its written discovery responses to include relevant

     Bates numbers and ranges for responsive documents on October 7, 2019 and will continue to

     supplement its responses if and when appropriate.

            (2) Inspection of Software:

            Defendants’ Motion to Compel the 2018 Version of HPS’ Software Code is fully briefed

     and still pending (D.E. 170). To the extent the Court does not rule on this motion at the time of




                                                     23
Case 8:18-cv-02608-SDM-AAS Document 191 Filed 10/09/19 Page 24 of 26 PageID 5652




     the October 16, 2019 hearing, the parties are ready to address the issues in their respective

     submissions at the hearing.

     Defendants’ Discovery Plan

            For the reasons Defendants described above, Defendants assert that, until HPS completes

     its document, video, and email productions, and Defendants complete their inspection of HPS’s

     software and code, they cannot agree nor commit to a Discovery Plan. For example, Defendants

     cannot commit to deposition dates nor a “Deposition Schedule” because they do not have any of

     the proposed deponents’ emails. Defendants suspect that HPS is attempting to lock-in deposition

     dates because it intends on dumping “nearly 3.5 million documents” on Defendants just before

     depositions, and then force the Defendants to proceed with those depositions unprepared and

     without reviewing those emails, which would also potentially foreclose additional attempts to re-

     depose those witnesses.

            HPS has no one but itself to blame for being unprepared and not producing documents and

     emails for a lawsuit it knew and planned about since February 2017 (and arguably since March

     2014 according to its incomplete privilege log, see, e.g., Exhibit C, p. 4, Priv. ID # 37 and 38).




                                                      24
Case 8:18-cv-02608-SDM-AAS Document 191 Filed 10/09/19 Page 25 of 26 PageID 5653




     Dated: October 9, 2019                              Respectfully Submitted,

      /s/ Dustin D. Deese
      Dustin D. Deese (FBN: 063441)                   /s/ Evi T. Christou
      P.O. Box 172-                                   Alejandro J. Fernandez (FBN: 32221)
      Dade City, Florida 33526                        Stephen J. Leahu (FBN: 54037)
      E-mail: dustin@deeselegal.com                   BRINKS GILSON & LIONE
                                                      SunTrust Financial Centre, Suite 3500
      Justin L. Dees (FBN: 48033)                     401 E. Jackson Street
      Jeffrey W. Gibson (FBN: 568074)                 Tampa, FL 33602
      Thomas R. Farrior (FBN: 111965)                 E-mail: afernandez@brinksgilson.com
      MacFarlane, Ferguson & McMullen                 E-mail: sleahu@brinksgilson.com
      201 N. Franklin Street, Suite 2000              Telephone No. (813) 275-5020
      Tampa, FL 33602                                 Telefacsimile No. (813) 275-5021
      E-mail: jg@macfar.com
      E-mail: trf@macfar.com                          William H. Frankel (IL No. 3127933)
      E-mail: jdees@macfar.com                        Admitted Pro Hac Vice
      Telephone No. (813) 273-4200                    Andrew J. Avsec (IL No. 6292313)
      Telefacsimile No. (813) 273-4396                Admitted Pro Hac Vice
                                                      BRINKS GILSON & LIONE
      Attorneys for Defendants Rakesh Dixit,          NBC Tower, Suite 3600
      E-Integrate, Inc., Knowmentum, Inc., and        455 N. Cityfront Plaza Drive
      Media Shark Productions, Inc.                   Chicago, Illinois 60611
                                                      E-mail: aavsec@brinksgilson.com
                                                      E-mail: wfrankel@brinksgilson.com
      /s/Shyamie Dixit                                Telephone No. (312) 321-4200
      Shyamie Dixit, Jr. (FBN: 719684)                Telefacsimile No. (312) 321-4299
      Robert L. Vessel (FBN: 314536)
      3030 N. Rocky Point Drive West,                 Evi T. Christou (D.C. Bar No.1600066)
      Suite 260                                       Admitted Pro Hac Vice
      Tampa, FL 33607                                 BRINKS GILSON & LIONE, P.C.
      E-mail: sdixit@dixitlaw.com                     1775 Pennsylvania Ave., NW, Suite 900
      E-mail: rvessel@dixitlaw.com                    Washington, D.C. 20006
      Telephone No. (813) 252-3999                    E-mail: echristou@brinksgilson.com
      Telefacsimile No. (813) 252-3997                Telephone No. (202) 296-6923
                                                      Facsimile No. (202) 296-8701
      Attorneys for Defendants Feron
      Kutsomarkos and                                 Attorneys for Plaintiffs
      co-counsel for E-Integrate, Inc.                HealthPlan Services, Inc.




                                                 25
Case 8:18-cv-02608-SDM-AAS Document 191 Filed 10/09/19 Page 26 of 26 PageID 5654




                                     CERTIFICATE OF SERVICE

             I HEREBY certify that on October 9, 2019, I electronically filed the foregoing document

     with the Clerk of the Court CM/ECF, which will send notification of this filing to all counsel of

     record in this action.

                                                          /s/ Evi T. Christou




                                                     26
